Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 1 of 13




                    Exhibit 40
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 2 of 13




  132                                                                                      (2002] cLc


  Omega Group Holdings Ltd & Ors v Kozeny & Ors.                                                           a
  Queen's Bench Division (Commercial Court).
  Peter Gross QC (sitting аs a deputy High Court judge).
  Judgment delivered 6 September 2001.
      Civil procedure — Conflict of laws — Anti-suit injunction — Claimants claimed
      damages against defendants for fraudulent misrepresentation, breach offiduciary
      duty, breach of contract and conspiracy — Defendant sought to depose certain US                      B
      witnesses intended to be called to give evidence in the English proceedings —
      Whether use of US deposition procedure unconscionable and an abuse of process —
       United States Code, Title 28, s. 1782.
     This was an application by the claimants for an injunction restraining the first
  defendant from pursuing various proceedings commenced by him in the US.
     The claimants were investment vehicles of various investment funds. In proceedings in                 C
  England they claimed damages against the defendants for fraudulent misrepresentation,
  breach of fiduciary duty, breach of contract and conspiracy relating to an investment in
  the privatisation process in the republic of Azerbaijan. The claimants' case was that they
  had been defrauded into investing some US$182m into privatisation options and
  vouchers issued by the republic of Azerbaijan and that the defendants had
  misappropriated the moneys for their own purposes. They claimed an account of what
                                                                                                           D
  the defendants had done with the moneys. They obtained worldwide freezing orders.
  There was satellite litigation in other jurisdictions to protect assets in those jurisdictions
  and thereby ensure the effectiveness of the English proceedings. The defendants alleged,
  among other defences, that the claimants' investments were accompanied by substantial
  corrupt payments and that accordingly their claims were tainted with illegality and
  should fail for that reason. The first defendant obtained orders from US District Courts,
  pursuant to s. 1782 of Title 28 of the United States Code, for employees and former                      E
  employees of the claimants and for investors to make witness statements. The claimants
  objected to the proposed deposition of the witnesses who were going to give evidence in
  the English proceedings. The claimants argued that in the circumstances the use of
  s. 1782 was unconscionable and therefore an abuse of process and should be restrained
  by injunction. The first defendant argued that he was entitled to use US procedure to
  obtain evidence in the US. The first defendant further argued that the claimants had in                  F
  effect agreed to that position when obtaining a stay in Colorado and resisting a stay of the
  English proceedings and should not be allowed to resile from it.
     Held, granting an injunction:
     1. In general the English court left it to the parties to obtain the evidence they thought
  necessary for the advancement of their case by the means of their choosing, provided such
  means were lawful in the country where they were deployed. The fact that a party to
  English litigation was able to obtain evidence by means of a right available in a foreign                G
  country significantly different from that available in the English system did not by itself
  constitute unconscionable conduct. No injunctive relief was to be granted unless the
  applicant satisfied the threshold test of unconscionability. It could be unconscionable for
  a party to English litigation to apply for US pre-trial depositions under s. 1782. (South
  Carolina Insurance Co v Assurantie Maatschappij `De Zeven Provincien' NV 119871 AC
  24 considered.)                                                                                          H
    2. In this case it would be unconscionable, in the sense that it would be oppressive,
  vexatious and an interference with the process of the court, for the first defendant to
  pursue the s. 1782 applications in respect of witnesses intended to be called to give
  evidence in the English proceedings. The witnesses would be subjected to unwarranted
  double cross-examination and the trial would suffer from unnecessary duplication. It did
  not matter that the witnesses might be familiar with US procedure; oppression had to be

                                                              © 2002 Sweet and Maxwell Ltd.
                                                                   bсоm2002 case   50 Mp   132 —bсот4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 3 of 13




      50-22
      QB                            Omega Group Holdings Ltd v Kozeny                            133
                                            (Peter Gross QC)

  A   judged from the English perspective. There was also a real risk that a witness once
      deposed in the US might be discouraged from attending the trial in England.
        3. The balance of convenience was in favour of an injunction. If the witnesses did give
      evidence in England, the first defendant had nothing to gain from the US pre-trial
      depositions. If the witnesses did not produce witness statements in the English
      proceedings, the defendant could apply to lift the injunction. The risk of a last minute
  в   failure to appear did not outweigh the factors which led to the conclusion that pursuit of
      the s. 1782 applications was unconscionable.
         4. The claimants were right to have brought the application for an injunction in
      England rather than raising it in each individual court in the US. The U5 courts had no
      selfish interest in s. 1782 applications and recognised that parties might be enjoined by
      foreign courts from invoking the section.
  C      5. The stay in Colorado was obtained by the claimants on the basis only that the first
      defendant would be entitled to make such use of s. 1782 as was proper in all the
      circumstances. Likewise the claimants, resisting a stay in England, refused to give an
      undertaking to permit the defendant to adopt US deposition procedures.
         б. The claimants were entitled to an injunction, conditional on the giving of an
      undertaking to use best endeavours to produce witness statements and to call the relevant
  D
      witnesses at trial and to inform K promptly if they believed that that was not going to
      happen.
         The following case was referred to in the judgment:
         South Carolina Insurance Co v Assuran tie Maatschappij 'De Zeven Provincien 'NV [1986]
         QB 348 (CA); [1987] AC 24 (HL).
        Simоn Mortimore QC and Dominic Dowley (instructed by Macfarlanes) for the claimants.
  Е      Bernard Eder QC and Huw Davies (instructed by SJ Berwin) for the defendants.

                                               JUDGMENT

      Peter Gross QC: Introduction and overview
         1. The claimants are investment vehicles of various investment funds. In proceedings in this
  F   country, they claim damages against the defendants for fraudulent misrepresentation, breach of
      fiduciary duty, breach of contract and conspiracy relating to an investment in the privatisation
      process in the republic of Azerbaijan; they further claim an account of what the defendants
      have done with their moneys. In essence, the claimants' case is that in March to June 1988 they
      were defrauded by the defendants into investing some US$182m into privatisation vouchers
      and options issued by the republic of Azerbaijan; they allege that moneys paid by them were
  G   misappropriated by the defendants for their own purposes.
         2. As is apparent, the first defendant is an individual ('Mr Kozeny'). He, together with the
      third and fourth defendants (collectively, 'the Kozeny defendants') allege, amongst other
      defences, that the claimants' investments were accompanied by substantial corrupt payments,
      totalling over US$50m, to the president of Azerbaijan and other Azeri officials. The Kozeny
      defendants say that these arrangements were known to and agreed by the claimants;
 H    accordingly, the claimants' claims are tainted with illegality and corruption and must fail. i
      shall refer to this as the 'illegality and corruption' defence.
         3. It follows from this briefest of factual summaries in litigation replete with factual
      controversy, that the parties are advancing grave allegations against each other. Moreover, it is
      at once plain that Mr Kozeny faces claims of a most substantial nature.
         4. Against this background, which is all or virtually all that needs be said concerning the
      underlying issues in the English litigation, the claimants make the present application. In

      Commercial Law Cases
      ьсоm2002 саsе 501p 133 —bсот410U
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 4 of 13




  134                         Omega Group Holdings Ltd v Kozeny                             (2002] CLC
                                      (Peter Gross OC)

  summary, the claimants apply for an injunction restraining Mr Kozeny from pursuing various
  proceedings commenced by him in the US. Again in summary, those proceedings, in the courts
  of New York and Connecticut, were brought by Mr Kozeny pursuant to s. 1782 of Title 28 of
  the United States Code, for the purpose of deposing certain individuals in accordance with the
  well-known US procedure and in order to obtain documents from them. As I understand it, in
  each case the s. 1782 applications were made without prior warning to the witnesses or the
  claimants and in each case the District Court made the orders sought.
    5. In the event and following the hearing before me, the parties have helpfully agreed that
  the question of documentary disclosure from the individuals in question can be stood over for
  the time being. I am therefore concerned only with the deposition aspect of the US proceedings
  brought by Mr Kozeny and the claimants' application to injunct him from pursuing those
  proceedings in that regard.
    6. Section 1782 provides, in so far as material, as follows:
        `Assistance to foreign and international tribunals and to litigants before such tribunals:
        (a) The district court of the district in which a person resides or is found may order him
        to give his testimony or statement.., for use in a foreign or international tribunal. The
        order may be made.., upon the application of any interested person and may direct that
        the testimony or statement be given.., before a person appointed by the court... To the
        extent that the order does not prescribe otherwise, the testimony or statement shall be
        taken.., in accordance with the Federal Rules of Civil Procedure.'
     7. The claimants object to the proposed deposition of witnesses who may be identified and
  categorised as follows (`the relevant witnesses'):
    (1) Employees
    (i) Mr Leon Cooperman, chairman and chief executive officer of Omega Advisors inc (the
  parent of claimants 1-5 in the Omega action);
    (ii) Mr Clayton Lewis, a former employee of Omega Advisors Inc and managing principal of
  Pharos Capital, whose funds were invested through the sixth claimant in the Omega action;
    (iii) Mr Maurice Greenberg, Mr Ed Matthews, Mr Frank Wisner and Mr David Pinkerton,
  AIG (whose subsidiary Marlwood Commercial Inc is the claimant in the Marlwood action).
    (2) Ex-employees
    Mr Eric Vincent and Mr Paul Swigart, both former employees of Omega Advisors Inc.
    (3) Investors
    Mr Aaron Fleck and Mr Frederick Bourke, both investors in the third defendant, Oily Rock
  Group Ltd.
     8. In a nutshell, the claimants object to the proposed deposition of the relevant witnesses
  because they intend to produce witness statements from them and to call them to give oral
  evidence at the trial of the English proceedings in London (save that it is intended that
  Mr Greenberg should give his evidence by way of video-link). Each of the relevant witnesses,
  save for Mr Greenberg, has confirmed in writing his willingness to `submit a witness statement
  and to attend to give evidence at trial in London' in the English proceedings; it has been
  confirmed in writing on behalf of Mr Greenberg that he intends to submit a witness statement
  and to attend through video-link to give evidence at the London trial. In these circumstances,
  the claimants say that Mr Kozeny's use of s. 1782, so far as concerns the relevant witnesses, is
  unconscionable and an abuse of the process of this court and should be restrained by injunction
  accordingly.
     9. It may be noted that the claimants do not object to Mr Kozeny's use of s.1782 to depose
  other individuals, including notably Senator George Mitchell, whom the claimants do not
  intend to call to give evidence at the London trial.

                                                               ® 2002 Sweet and Maxwell Ltd.
                                                                    bcоm2002 case   50 Mp   134   —b"4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 5 of 13




     so-z-0z
     QB                                    Omega Group Holdings Ltd v Kozeny                          135
                                                    (Peter Gross OC)

 А      10. Again in а nutshell, Mr Kozeny submits that there is jurisdiction to grant an injunction
     to restrain the taking of the proposed depositions if and only if it is held that to do so would be
     unconscionable in the sense of abuse of process; here it would not be unconscionable. To the
     contrary, his case is that he is, as he is entitled to do, gathering evidence to defend himself,
     utilising means lawful in the country in which they are being invoked, namely the US. He also
     has a `short answer' as to why an injunction should in any event not be granted; namely, that the
     claimants are resiling from a position previously adopted both in obtaining a stay of
 B   proceedings in the USA and in resisting a stay here and for that reason alone should be barred
     from obtaining the injunctive relief sought.
        11. Later, I shall revert to the rival cases in a little more detail. Before proceeding further, it
     is, however, convenient to `clear the decks'so to speak, in order to clarify and focus on the real
     issues in dispute.
        (1)For the purposes of the present application, the claimants accept that the illegality and
 C   corruption defence is arguable.
        (2)The claimants likewise accept that the relevant witnesses have relevant evidence to give;
     indeed such acceptance on the part of the claimants is inevitable, given that they intend to call
     those witnesses to give evidence at the trial in London.
        (3) Certain of the witnesses, it may be noted, are individuals of considerable eminence,
     obvious examples being Mr Greenberg and Senator Mitchell. I mention this matter because it
 D   has been touched on in the affidavit evidence. Eminence does not, of course, confer immunity
     from the taking of depositions. Nor do the claimants in fact contend otherwise, as their
     approach to the proposed deposition of Senator Mitchell makes clear. The eminence of any
     witness is accordingly an irrelevance and I put it to one side.
        (4) Further and for completeness, many of the matters canvassed, in particular by the
     claimants, in the vigorous exchanges between the parties in their affidavit or statement
 E   evidence were, rightly, not pursued before me. I need say no more of them.
        (5)The application before me is brought by the claimants for an injunction. The claimants
     must satisfy the relevant test for an injunction in this context, or fail. This is not an application
     by Mr Kozeny for the grant of letters rogatory or any relief.
        12. With these considerations in mind, I can state the question of principle which arises on
     this application:
 F
             `Given the intention on the part of the claimants to call the relevant witnesses to give oral
             evidence at the trial in London, is it unconscionable for Mr Kozeny to pursue the s. 1782
             applications in the USA?'
        If the answer is `no', then the claimants' application must fail. If the answer is 'yes', then it is
     common ground that there is jurisdiction to grant the injunction sought by the claimants but (i) I
     would still need to be satisfied as a matter of discretion that I should do so and (ii) Mr Kozeny's
 G   `short answer' would remain to be considered.

     The rival cases
        13. Mr Mortimore QC's argument for the claimants may be summarised as follows:
        (I) The conduct of Mr Kozeny in pursuing the s. 1782 applications in the USA is
     unconscionable, in the sense of being oppressive, vexatious and interfering with the due
 H   process of the court. Whether conduct is oppressive must be judged by English standards in the
     context of litigation being pursued here under English procedure; what is normal in the USA is
     irrelevant. Mr Kozeny's conduct is unconscionable (in the relevant sense) because the
     witnesses will be subjected to double cross-examination; once in the USA by way of deposition
     and once here at the trial. There is, further, a risk that such conduct will interfere with and
     prejudice preparation for the trial or the trial itself, not least in that a witness or witnesses might
     be discouraged by the deposition cross-examination from attending at the trial to be cross-

     Commercial Law Cases
     ь   2002 case   50 Mp   135   —ьс   4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 6 of 13




  136                          Omega Group Holdings Ltd v Kozeny                                    [2002] CLC
                                       (Peter Gross OC)

   examined again. South Carolina Insurance Co v Assurantie Maatschappij `De Zeven                                    А
   Provincien 'NV [1987] AC 24 was not in the event concerned with depositions (as opposed to
  documentary disclosure), let alone depositions of witnesses who are coming to give evidence at
  an English trial; its reasoning either supports the claimants' case or is at least not adverse to it.
     (2)As to the balance of convenience, that favours the grant of an injunction. Building on the
  arguments as to unconscionability, the grant of an injunction avoids duplication and the risk of
  prejudice to preparation for the trial and the trial itself. The claimants do not wish and should                   B
  not be obliged to prepare for trial under two different legal systems. Conversely, the evidence
  which it is the avowed intention of Mr Kozeny to secure and preserve by way of the s. 1782
  applications, will be available for the trial by way of witness statements and the attendance of
  the witnesses to give oral evidence at the trial. The witnesses are key witnesses so the claimants
  will or will do all in their power to produce them; if witness statements are not forthcoming,
  Mr Kozeny could renew his application; as to non-attendance of a witness or witnesses at the
  trial, the claimants would be foolhardy to permit such a situation to develop; it would risk                        C
  aborting or postponing the trial which is the last thing the claimants want; the risk of non-
  attendance is accordingly negligible. Further, the exercise contemplated by Mr Kozeny will be
  costly, in circumstances where Mr Kozeny has himself asserted that he does not have the
  resources to defend the English proceedings; accordingly, even if the claimants in due course
  obtained an order for costs against Mr Kozeny in respect of the s. 1782 applications, there is
  serious doubt as to recoverability. Mr Kozeny, it is said, is adopting a `scorched earth' policy.
                                                                                                                      D
     (3)Mr Kozeny's `short answer' will not bear the weight sought to be put on it. The claimants
  have not resiled from any previous position. Neither in seeking a stay of the Colorado
  proceedings nor in resisting a stay of the English proceedings have the claimants ever agreed to
  anything more than that Mr Kozeny will be free in English proceedings to make proper use of
  s. 1782. That he may do with regard to witnesses whom it is not intended to call in the English
  proceedings; conversely, the claimants have never agreed, to a hybrid procedure involving
  witness statements under English rules and depositions under the US system, in respect of the                       Е
  same witnesses. Moreover, as a matter of perspective, the English proceedings have always
  been intended as the substantive proceedings; it is here that worldwide freezing orders have
  been obtained in both actions. Other proceedings, in the Bahamas, the British Virgin Islands
  and Colorado have been satellite proceedings launched to protect assets in those jurisdictions
  and, thereby, to ensure the effectiveness of the English proceedings. Mr Kozeny's attempt to
  stay the English proceedings and to proceed with the Colorado proceedings should be seen in
                                                                                                                      F
  this context.
     (4)For completeness, it is appropriate to make the application once, before this court, rather
  than in the individual US courts, seized of the s. 1782 applications; such an application should
  be brought before the Court which is, effectively, the `seat' of the substantive proceedings. An
  injunction granted by the English court would assist not interfere with the US courts. it is to be
  remembered that the s. 1782 procedure is designed to assist foreign courts and litigants before
  such courts; the US courts have no `selfish' interest in s. 1782; as the US authorities to which I                  G
  was referred (but which are unnecessary to list here) make clear, the US courts contemplate that
  parties may be enjoined by foreign courts from invoking s. 1782.
     14. Again in summary, Mr Eder QC put the case for Mr Kozeny as follows:
     (i) First and as foreshadowed, Mr Eder underlined that this was an application for an
  injunction. The application must fail, unless, on the question of principle, the claimants
  satisfied me that Mr Kozeny's pursuit of the s. 1782 applications in the US was                                     H
  unconscionable. Having regard to the unconscionability test, the determination of this
  threshold inquiry may well substantially dispose of the second question as to the balance of
  convenience; at all events, here, the questions of jurisdiction and balance of convenience did
  not fall into watertight compartments.
     (2) Both the outcome of and the reasoning in South Carolina [1987] AC 24 before the House
  of Lords assisted Mr Kozeny. A party was free to obtain and present the evidence which he

                                                                  ® 2002 Sweet and Maxwell Ltd.
                                                                       b   .' 2002 case   50   Mp   135   —bcоmat00
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 7 of 13




     50-2-02

     QB                                   Omega Group Holdings Ltd v Kozeny                       137
                                                  (Peter Gross QC)

 А   needs in English proceedings by his own means provided that such means are lawful in the
     country in which they are used. To the contrary, the claimants' submissions contained echoes
     of the approach adopted at first instance and in the Court of Appeal in the South Carolina
     litigation, overturned in the House of Lords.
        (3)Viewed in the light of South Carolina, there was nothing unconscionable in Mr Kozeny
     utilising s. 1782. This was so whether or not the relevant witnesses were coming to give
 В   evidence here. All Mr Kozeny was doing was obtaining evidence which, as was common
     ground, was relevant to the English proceedings. Mr Kozeny, it was to be remembered, had not
     chosen England as a forum for these proceedings.
        (4)As to the position of the relevant witnesses, they were all perfectly familiar with the US
     procedure of pre-trial depositions. it should not be assumed that they would regard it as
     anything out of the ordinary still less oppressive.
 C      (5) Importantly, the highest the claimants could put the matter was that they intended that the
     relevant witnesses should attend and give evidence. They did not however control the
     witnesses or all of them. The risk of their not producing witness statements or not attending at
     trial could not in any way be dismissed as fanciful. It was a real risk, if anything, emphasised by
     the claimants' concerns that the experience of pre-trial deposition might put the witnesses off
     attending. As the trial date approached, witnesses might well become reluctant to attend. If one
     or two important witnesses did not attend at the last minute, there would be real difficulties in
 D   curing prejudice to Mr Kozeny, if indeed it was possible to cure it at all.
        (6) Pre-trial depositions would `not necessarily' be co-extensive with cross-examination at
     the trial. It was possible that the deposition procedure might generate answers leading to a
     further train of inquiry.
        (7)As to costs, these would be comparatively small indeed in the context of the litigation as a
     whole; in any event, however, it would be unconscionable to enjoin Mr Kozeny from
 Е   defending himself as he sees fit, faced as he is with a claim for nearly US$200m.
        (8)For all these reasons, the application for an injunction should be refused as a matter of
     principle. Additionally, the claimants had no answer to Mr Kozeny's `short answer'. In order to
     obtain the stay of the Colorado proceedings and resist the stay of the English proceedings, the
     claimants had asserted that Mr Kozeny would not be prejudiced. Had the proceedings
     continued in Colorado, Mr Kozeny could have invoked the US pre-trial deposition procedure
 F   as of right. It was not, by whatever legal route, open to the claimants now to resist Mr Kozeny's
     pursuit of his s. 1782 applications on grounds which would not have been available to them had
     the matter proceeded before the Colorado court.
        15. As will be apparent, the arguments on both sides were formidable and, if I may say so,
     formidably presented. I am very grateful to both Mr Mortimore QC and Mr Eder QC for their
     respective submissions.
 G      16. For completeness, I record that both parties approached the application on an 'all or
     nothing' basis. Understandably, neither party promoted a solution involving an injunction in
     respect of some but not all of the relevant witnesses. When I asked as to the possibility of a
     'halfway house' there was distinctly muted enthusiasm from both sides. On reflection, I shall
     deal with the application on an 'all or nothing' basis and say no more of any 'halfway house'.

 H   The South Carolina case
        17. It is next appropriate to turn to the South Carolina case [1987] AC 24, from which both
     parties sought to derive assistance. The facts were these. South Carolina, an American
     insurance company, reinsured the liability of another American insurance company, UNI. in
     turn, South Carolina reinsured (or retroceded) this risk in the London market with Dutch,
     Middle Eastern and Far Eastern companies (for brevity, 'the retrocessionnaires'). South
     Carolina commenced proceedings in London against the retrocessionnaires, advancing a claim

     Commercial Law Cases
     ~co~2002 case   50 Mp   137   —ьс0т4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 8 of 13




  138                         Omega Group Holdings Ltd v Kozeny                                  [2002] CLC
                                      (Peter Gross QC)

  under the contract between them. The retrocessionnaires were (as noted by Lord Brandon,                         q
  [1987] AC, at p. 32E—F) remote from the facts in dispute. Before service of a defence in the
  English action the retrocessionnaires lodged a petition in a US district court seeking, inter alia,
  an order for pre-trial discovery of documents relevant to the claim and South Carolina's
  contract of reinsurance with UNI, against persons resident in the U5 who were not parties to the
  English action, or agents of any party to the English action (`the American third parties'). There
  was no other way in which the retrocessionnaires could obtain the documents in question (save
  by agreement from South Carolina, which was not forthcoming); discovery was not available                       B
  as the documents were not in the possession or control of South Carolina; nor could the
  documents be obtained by subpoena because their possessors, the American third parties, were
  not within the jurisdiction of the English court.
     18.South Carolina applied to the Commercial Court for an injunction restraining the
  retrocessionnaires from taking any further step in the American proceedings or enforcing any
  order made therein. Hobhouse J granted the injunction. The retrocessionnaires appealed to the                   C
  Court of Appeal: [1986] QB 348; at this stage, the retrocessionnaires abandoned that part of
  their original application which had sought the pre-trial deposition of witnesses from the
  American third parties: [1986] QB, at p. 358D—E. The application continued as one for
  discovery of documents alone. The Court of Appeal dismissed the retrocessionnaires' appeal.
  The retrocessionnaires appealed to the House of Lords who allowed their appeal.
     19.There can be no doubt that if the South Carolina litigation had rested with the decisions                 D
  of Hobhouse J and the Court of Appeal, it would have been at the very least strongly supportive
  (indeed, probably decisive) of this case in favour of the claimants. The flavour of the judgment
  of Hobhouse J (unreported) can be taken to appear from a short passage cited by Lord Brandon
  ([1987] AC, atp. 34C):
         `[the matter] involves a question of principle as to whether or not the English court
        should retain the control of its own procedure and the proceedings that are before it. I
        have no doubt that the answer... to that question is that the English court should retain                 E
        that control.'
    in the Court of Appeal, Griffiths L3, with whom Slade LJ and Lloyd LJ agreed, said ([1986]
  QB, at p. 3581—E):
        `Once the parties have chosen or accepted the court in which their dispute is to be tried
        they must abide by the procedure of that country andThat court must be master of its own
        procedure. Litigation is expensive enough as it is, and if a party fighting a case in this                F
        country has to face the prospect of fighting procedural battles in whatever other
        jurisdiction his opponent may find a procedural advantage it may impose intolerable
        burdens, and encourage the worst and most oppressive form of procedural forum
        shopping. We should set our face against any such situation developing. Severe
        dislocation to the timetable 0f the English litigation is a readily foreseeable consequence
        of unrestrained access to foreign procedural remedies. This is likely to cause hardship or
                                                                                                                  G
        inconvenience not only to the other party to that litigation but will also affect other
        litigants... As the judge said, the court will lose control 0f its own proceedings.
        Furthermore, one party might be able to gain a very unfair advantage in the English
        procedure if he was able to take the deposition of and cross-examine a witness whom he
        would never call on his own behalf at the trial, for example, the employees or business
        associates of his opponent. i think Mr Sumphon [counsel for the retrocessionnaires]
        recognised this when he said he would be content to accept the stay in respect of his                     H
        application to take the depositions of the witnesses from... [the American third parties]...
        i am therefore satisfied that as a matter of principle the court must have an inherent
        jurisdiction to make any necessary order to ensure that the litigation is conducted in
        accordance with its own procedures.'
    20.As already noted, matters did not, of course, rest with the decision of the Court of
  Appeal. The House of Lords allowed the retrocessionnaires' appeal, dealing with the matter as

                                                                 02002 Sweet and Maxwell Ltd.
                                                                      b   о,"2002 case   50 Mp   13e --bсот4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 9 of 13




      5U-2.4)2

      QB                                      Omega Group Holdings Ltd v Kozeny                            139
                                                      (Peter Gross QC)

 А    did the courts below, as a matter of principle: p. 39G. The leading speech was delivered by
      Lord Brandon; for present purposes, I would respectfully seek to summarise his reasoning аs
      follows:
         (1) The relevant test for the grant of an injunction was whether the conduct complained of
      was unconscionable. No exhaustive definition of `unconscionable' should be attempted but it
      included conduct which was oppressive, vexatious or which interfered with the due process of
 в    the court: see pp. 40С—E, 41 D.
         For completeness and interposing here, it may be noted that Lord Goff of Chieveley
      expressed certain reservations as to the proposition that the power of the court to grant
      injunctions is restricted to certain categories: pp. 44-45. As, with respect, nothing in this case
      turns on these reservations, it is unnecessary to say more of them here.
         (2) The retrocessionnaires' conduct did not constitute an interference with the (English)
 C
      court's control of its own process; in general, the court does not exercise any control over the
      manner in which a party obtains the evidence which he needs to support his case. The basic
      principle,
             `underlying the preparation and presentation of a party's case in the High Court in
             England is that it is for that party to obtain and present the evidence which he needs by
             his own means, provided always that such means are lawful in the country in which they
                 are used.'
 D       The application to the US court did not constitute an interference with the English court's
      control of its own process: see pp. 41G-42С.
         (3) Further, by utilising a right potentially available to them under US law, albeit
      significantly different from that available in the English court, the retrocessionnaires had not
      interfered with the procedure of the English court:
              `All that they have done is what any party preparing his case in the High Court here is
 Е            entitled to do, namely to try to obtain in a foreign country, by means lawful in that
              country, documentary evidence which they believe that they need in order to prepare
              and present their case.'
         (See p. 42D —H.)
         (4) Finally, Lord Brandon addressed questions of costs and convenience but in terms related
      to the facts of that case and which (as i understood it) did not assist one way or the other on the
 F    argument in the present case: see pp. 42K-431.
          (5) In the result, Lord                  Brandon concluded that there was no   such interference by the
      retrocessionnaires with the procedure of the English court as would amount to unconscionable
      conduct and so justify the grant of an injunction: p. 44А—B.
         21. In these circumstances, the guidance for the present case which I respectfully derive
      from South Carolina is as follows:
 G       (1) No injunctive relief is to be granted unless the applicant satisfies the threshold test 0f
      unconscionability.
         (2)In general, the English court leaves it to the parties to obtain the evidence they think
      necessary for the advancement of their case by the means of their choosing, provided such
      means are lawful in the country where they are deployed.
         (3)The fact that a party to English litigation is able to obtain evidence by means of a right
 Fi   available in a foreign country significantly different from that available in the English system
      does not, by itself, constitute unconscionable conduct. Essentially, this is a corollary of
      proposition (2) above.
         (4)It follows that there is no blanket ban on a party to English litigation seeking to utilise the
      US procedure for pre-trial deposition in order to obtain evidence for his case.
         (5)That said, Ido not read South Carolina as constituting authority for the proposition that it
      can never be unconscionable for a party to English litigation to apply for US pre-trial

      Commercial Law Cases
      ь    2002 case   50 Mp   139   —ь   1 4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 10 of 13




  140                          Omega Group Holdings Ltd v Kozeny                                   [2002] CLC
                                       (Peter Gross QC)

  depositions by way ifs. 1782. I do not think that South Carolina goes or could go that far,                      А
  essentially for the following reasons:
     (i) The decision in South Carolina was confined to documentary disclosure; on the facts as
  outlined by Lord Brandon, it might be thought that there was a strong case for permitting the
  retricessionnaires to obtain such disclosure.
     (ii) As noted, the application for pre-trial depositions had been abandoned. While I do not
  think that it is permissible to read into the decision of the House of Lords the inference that the              B
  result would have been different had it not been abandoned, such abandonment was regarded as
  a factor of note: see, per Lord Brandon, at p. 38E—H. It follows that the decision as such does
  not address the considerations raised specifically by pre-trial depositions, still less by as. 1782
  application in respect of witnesses whom it is intended to call to give oral evidence in English
  proceedings.
     (iii) In the present context, blanket permissions are, perhaps, inherently unlikely.                          C
     (6) Accordingly, it remains open to an applicant to demonstrate on the facts of the case that a
  particular application for US pre-trial depositions by way ifs. 1782 is unconscionable. I am
  fortified in reaching this conclusion by a consideration of the views expressed, albeit briefly, in
  Documentary Evidence, Hollander & Adam (7th edn.) at pp. 266-267.

  Decision — the question of principle                                                                             D
     22.With South Carolina very much in mind, I tum to answer the question of principle,
  outlined in para. 12 above. Notwithstanding the force of Mr Eder's arguments, I have come to
  the conclusion that Mr Mortimore's are to be preferred and that the answer should be 'yes'.
  That answer is subject to an undertaking to be given by the claimants, as dealt with below. In
  the light of the discussion so far, my reasons can be expressed relatively shortly and are these.
     23. I do think that it would be unconscionable, in the sense that it would be oppressive,                     Е
  vexatious and constitute an interference with the due process of this court, for Mr Kozeny to
  pursue the s. 1782 applications in the US in respect of witnesses, whom it is intended to be
  called to give oral evidence at the trial in this country. As it seems to me, in the case of such
  witnesses and as a matter of practical justice and good sense, the hybrid procedure produces the
  worst of all worlds:
     (1)if the relevant witnesses (i) give English witness statements, (ii) are then deposed in the                F
  US, (iii) thereafter attend to be cross-examined in the English trial, they will have been
  subjected to unwarranted double cross-examination and the trial will suffer from unnecessary
  duplication. I am not persuaded to reach a contrary view by the fact that the witnesses are or
  may be familiar with US deposition procedures in the context of US litigation. In any event, I
  accept Mr Mortimore's submission in this regard that, here, oppression must be judged by
  English standards.
                                                                                                                   G
     (2)Conversely, accepting as Ido that there is areal, if unquantifiable, risk that a witness once
  deposed in the US may be discouraged from attending the trial in England in order to be cross-
  examined a second time, the s. 1782 applications pose a risk of interference with the trial itself.
  It would be most unsatisfactory for the trial court to be left with depositions from witnesses in
  such circumstances and to be deprived of their live testimony at the trial itself.
     (3) For the reasons already discussed, I do not think that South Carolina precludes the
  conclusion which I have reached. In this case and in respect of witnesses who are intended to                    н
  come and give oral evidence at trial here, depositions are different and unconscionable, I
  should add that each party addressed me on the apprehended consequences of a ruling adverse
  to its case; the claimants submitted that if! was against them, the use of pre-trial depositions
  would become commonplace whenever witnesses were located in the US; for Mr Kozeny, it
  was argued that an unfavourable decision would renders. 1782 of little use. I am not sure that it
  is right to view the matter in this way; individual cases ultimately tum on their own facts. So

                                                                 ® 2002 Sweet and Maxwell Ltd.
                                                                      b   о,"2002   case   50 Mp   140 —ьсот4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 11 of 13




      50-2-02

      08                                Omega Group Holdings Ltd v Kozeny                           141
                                                (Peter Gross QC)

  А   far, however, as a decision of this court, necessarily subject to South Carolina, may have wider
      policy ramifications, then I do not shrink from saying that the use of s. 1782 to depose the
      selfsame witnesses who will give witness statements and attend to give oral evidence here, has,
      in general, little to commend it.
         (4) The conclusion that the pursuit of the s. 1782 applications is unconscionable is not
      displaced by Mr Kozeny's concerns, to which I have given anxious consideration. These
  g   concerns are addressed more fully in para. 24 below; to the extent that they go to the threshold
      inquiry of unconscionability rather than the balance of convenience, then my reasoning in
      para. 24 is applicable here.
         I accordingly conclude that there is jurisdiction to grant the injunction sought by the
      claimants.
         24. While accepting, as I do, from Mr Eder that in this case there is no watertight
  C   compartment dividing questions of jurisdiction and balance of convenience, I turn next and
      separately to the balance of convenience. Sometimes, it will not be appropriate to enjoin even
      unconscionable conduct. But this is not such a case. I am satisfied that on the question of
      principle the balance of convenience tells in favour of the grant of an injunction:
         (1)For the same reasons which render the pursuit of the s. 1782 applications unconscionable.

  D
         (2)Because I am satisfied that Mr Kozeny's understandable concerns can be met, to а very
      large extent, without dooming the parties to pursuit of the s. 1782 applications, at least in the
      circumstances which presently prevail; I elaborate on this point in subpara. (3)-(7) below.
        (3)On the assumption that the relevant witnesses do give witness statements and attend to
      give oral evidence, Mr Kozeny stands to gain no legitimate advantage by the use of pre-trial
      depositions.
  E     (4) Mr Kozeny is not in a position to identify any specific, concrete matter which would be
      covered by pre-trial depositions that would not be covered by cross-examination at the trial.
      Very fairly and accurately but instructively, Mr Eder's submission was only that the pre-trial
      depositions would `not necessarily' prove co-extensive with cross-examination at the trial.
         (5) I am satisfied on the evidence which I have seen from very reputable London solicitors
      and the witnesses themselves that there is, presently, a genuine intention to produce witness
  F   statements and to attend the trial to give oral evidence.
         (6) Should, however, any of the relevant witnesses not produce a witness statement, then
      doubtless, Mr Kozeny could apply to lift the injunction. Should the situation with regard to
      attendance at the trial change, then, provided that Mr Kozeny (or his legal team) is promptly
      informed, steps could again rapidly be taken to lift the injunction. Should a last minute crisis
      develop which could have been averted by the claimants, then although the matter would be
  G   one for the trial judge, the claimants will be manifestly at risk of having the trial aborted or
      delayed at their cost and the court is unlikely, in such circumstances, to be powerless to exclude
      witness statement evidence.
         (7) What remains are last minute crises over which the claimants have no control or
      instances of sudden and irreparable ill-health. I accept that to such extent Mr Kozeny may be
      exposed but (i) the claimants too would be deprived of a witness whom (ex hypothesi) they
  н   wish to call; (ii) while a matter for the trial Judge, Mr Kozeny's predicament would at least be
      likely to attract sympathetic consideration; (iii) I am simply not satisfied that the risk factor is
      such as to outweigh the considerations which lead me to conclude that pursuit of the s. 1782
      applications is unconscionable.
        25. Subject, therefore, to consideration of Mr Kozeny's suggested `short answer', I am
      minded to grant an injunction. Before turning to that `short answer' and to the question of an
      appropriate undertaking, I mention certain matters for completeness:

      Commercial Law Cases
      ьcоm2002 case   50 Mp 141 —ьcоm4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 12 of 13




  142                           Omega Group Holdings Ltd v Kozeny                                (2002] CLC
                                        (Peter Gross QC)

     (1)I have not been influenced in my decision in favour of the grant of an injunction by                       А
  questions of costs. Such concerns are not unimportant but are outweighed by Mr Kozeny's
  need to defend himself.
     (2)I am satisfied, to the extent that it is in dispute, that the claimants are right to have brought
  this application to this court rather than raising it in each individual court in the US, seized of a
  s. 1782 application.
     (3) While questions of comity always require careful consideration in connection with                         B
  injunctions impacting, however indirectly, on the pursuit of legal proceedings in another
  country, I do not see any particular problem here. Аs already mentioned, US courts have no
  selfish interest in s. 1782 applications; the s. 1782 jurisdiction exists, helpfully, to assist foreign
  courts and parties to foreign legal proceedings.

   Decision — Mr Kozeny' s `short answer'                                                                          C
      26. While attractive at first blush, I am satisfied that Mr Kozeny's suggested `short answer'
   is unsustainable; I am unable to accept Mr Eder's submission that the claimants have resiled
  from any previously held position adopted to obtain a stay of the Colorado proceedings and to
  resist a stay of the English proceedings. I do not think that the claimants have, either in
  Colorado or here, ever said more than that, in this jurisdiction, Mr Kozeny will be entitled to
  make such use of s. 1782 as is proper in the circumstances. I cannot find any agreement or
                                                                                                                   D
  representation to the effect that Mr Kozeny is to be placed in an identical position to that which
  he would have been in had the matter proceeded in Colorado (even assuming, without
  deciding, that, had it done so, he would have been entitled to have pre-trial depositions taken
  without limit as of right).
      27. So far as concerns the proceedings in Colorado, Babcock CJ appears, with respect, to
  have had this very matter in mind in his memorandum opinion and order granting the claimants
  a stay. Having weighed in the balance the fact that Mr Kozeny would have less access to                          Е
  discovery in England than in the federal court, nonetheless the Chief Justice granted a stay. I
  am unable to read the reference to s. 1782 in that memorandum opinion and order as suggesting
  that Mr Kozeny would be placed in a position in London equivalent to that which would or
  might have prevailed had the Colorado proceedings continued. Nor am i able to read anything
  said by the claimants to the Colorado court (and to which I have been referred) as going beyond
  that which I have already suggested; namely, that Mr Kozeny will be entitled to such use of                      F
  s. 1782 as is proper in all the circumstances.
     28.To my mind, the position in the English proceedings is even plainer. The evidence from
  Mr Kozeny expressly recognised the risk that s. 1782 was not a substitute for Mr Kozeny's
  rights under the Federal Rules of Civil Procedure. On the material available to me, nothing said
  by the claimants contradicted this assertion. To the contrary, Mr Mortimore QC for the
  claimants said (according to the relevant transcript) that although the US procedure was
                                                                                                                   G
  different:
         `there is no reason why we should be required... to give some sort of undertaking to
         permit them to adopt US deposition procedures if we are allowed to proceed in
         England.'
     29.I therefore reject Mr Kozeny's suggested `short answer'. Though it is academic, had I
  been of the view that the `short answer' was well-founded, I would have agreed with Mr Eder                      H
  that, by whichever precise legal route, it would have barred the grant of an injunction.

  An appropriate undertaking
    30. For the reasons given, I am therefore minded to grant the claimants the injunction
  sought. While the precise terms of any order must await a further hearing and the assistance of
  counsel, it seems right tome and I so hold, that the grant of an injunction is conditional on the

                                                                    ® 2002 Sweet and Maxwell Ltd.
                                                                         bcоm2002 case   50 Mp   142   —bсот4100
Case 8:19-mc-00699-PX Document 1-45 Filed 12/06/19 Page 13 of 13




      50-2-02

      OB                                   Omega Group Holdings Ltd v Kozeny                  143
                                                   (Peter Gross QC)

  q   claimants giving an appropriate undertaking, designed to reflect the claimants' current stance
      and to protect Mr Kozeny so far as consistent with the grant of an injunction in principle.
      Subject to matters of drafting, this undertaking should require the claimants:
        (1) To exercise best endeavours, (i) to produce witness statements from the relevant
      witnesses, (ii) to call the relevant witnesses at trial to give oral evidence (in the case of
      Mr Greenberg, by way of video-link);
  B      (2) To notify Mr Kozeny promptly should they have reason to believe that (1)(i) and/or (1)
      (ii) cannot be achieved.

                                                  (Order accordingly)


  C




  D




  Е




  F




  G




  H




      Commercial Law Cases
      ócom2002 case   slip   143   —ьcom4100
